Title: General Orders, 15 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Friday September 15th 1780
                            Parole Russia.
                            Countersigns N.C.
                            Watchword Hark Hark!
                        
                        For the day tomorrow
                        Brigadier General Stark
                        Lieutenant Colonel Commandant Smith
                        Lieutenant Colonel Huntington
                        Major Wyllys
                        Brigade Major Van Laer
                        Morning Orders Septemr 15th
                        Major Ball is appointed a Member of the Court of Enquiry whereof Colonel Nixon is President vice Major Reid
                            on command. 
                    